10-5265-ag
         Hussain v. Holder
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16th day of May, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                RAYMOND J. LOHIER, JR.,
 8                         Circuit Judges,
 9                J. GARVAN MURTHA,*
10                         District Judge.
11
12       IJAZ HUSSAIN, AKA MUHAMMAD ARIF,
13
14                                     Petitioner,
15
16                      v.                                           10-5265-ag
17
18       ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL
19
20                                     Respondent.
21
22
23
24
25
26       FOR PETITIONER:               AMY NUSSBAUM GELL, Gell & Gell, New York,
27                                     NY.
28
29       FOR RESPONDENT:               WALTER BOCCHINI, Trial Attorney, Office
30                                     of Immigration Litigation, Civil
31                                     Division, Department of Justice (Tony


                *
                The Honorable J. Garvan Murtha, of the United States
         District Court for the District of Vermont, sitting by
         designation.
1                       West, Assistant Attorney General, Linda
2                       S. Wernery, Assistant Director, James E.
3                       Grimes, on the brief), for Eric H.
4                       Holder, Jr., United States Attorney
5                       General, Washington, D.C.
6
7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

8    AND DECREED that the petition for review of a Board of

9    Immigration Appeals (“BIA”) decision is DENIED.

10       Petitioner Ijaz Hussain, a native and citizen of

11   Pakistan, seeks review of the December 1, 2010 order of the

12   BIA, affirming the June 4, 2009, decision of Immigration

13   Judge ("IJ") Thomas J. Mulligan denying Hussain’s

14   application for asylum, withholding of removal, and relief

15   under the Convention Against Torture ("CAT").     In re Ijaz

16   Hussain, No. A088 527 640 (B.I.A. Dec. 1, 2010), aff'g No.

17   A088 527 640 (Immig. Ct. N.Y. City Jun. 4, 2009).    We assume

18   the parties' familiarity with the underlying facts and

19   procedural history in this case.

20       “When the BIA agrees with the IJ's conclusion that an

21   asylum applicant is not credible and emphasizes particular

22   aspects of the IJ's decisions, we review both the BIA's and

23   the IJ's opinions.”   Ming Xia Chen v. BIA, 435 F.3d 141, 144

24   (2d Cir. 2006).   We review the agency's adverse credibility

25   determination under the substantial evidence standard,

26   treating it as "conclusive unless any reasonable adjudicator

                                   2
1    would be compelled to conclude to the contrary."      8 U.S.C. §

2    1252(b)(4)(B); see also Shu Wen Sun v. BIA, 510 F.3d 377,

3    379 (2d Cir. 2007) (per curiam).

4        We conclude that the evidence supporting the agency’s

5    adverse credibility determination was substantial.      The

6    evidence includes Hussain’s poor demeanor, lack of candor,

7    unresponsiveness, as well as the implausibility and

8    inconsistencies in his testimony.    See 8 U.S.C. §

9    1158(b)(1)(B)(iii).    For instance, the IJ noted that Hussain

10   had a “poor” demeanor because his "facial expressions" were

11   "contrived," he testified as if he was "presenting a script

12   as opposed to [discussing] real life events," and “[t]here

13   was a significant lack of a natural flow to some of his

14   testimony."   The IJ also found that Hussain’s testimony

15   lacked candor and was unresponsive because "there was a

16   significant lack of any meaningful details,” he was evasive,

17   and it was "’like pulling teeth’ to get him to answer even

18   simple questions."    In this vein, when Hussain was asked

19   questions about his visa application in Pakistan, the IJ

20   noted that he had to be asked the same question "three or

21   four times," was "clearly extremely evasive," and ultimately

22   admitted that he lied to the consular officer.

23

                                    3
1        Hussain’s testimony was also inconsistent and

2    implausible at times.     The IJ observed that Hussain’s lawyer

3    in Pakistan did not mention any threats against him in his

4    letter despite Hussain’s contentions that his lawyer was

5    threatened.     When asked about the omission, Hussain

6    responded that his attorney did not mention being threatened

7    because if he had, "nobody [would] hire [him] as his lawyer

8    because in a way they'll say . . . he's gone scared now."

9    It was reasonable for the IJ to conclude that this response

10   was "not credible at all."

11       Moreover, the IJ reasonably concluded that Hussain’s

12   justification for failing to produce his real passport was

13   not credible.     Hussain claimed that it would be illegal

14   under Pakistani law to mail his passport to the United

15   States.   The IJ concluded that based on this answer and the

16   fact that the passport Hussain produced with his asylum

17   application was fraudulent, he had "absolutely no

18   confidence” that Hussain is who he claims to be.

19       Because Hussain’s claims for asylum, withholding of

20   removal and CAT relief were based on the same factual

21   predicate, the BIA did not err in denying both claims based

22   on the IJ's underlying adverse credibility determination.

23   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

                                     4
1        For the foregoing reasons, the petition for review is

2    DENIED. As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is

4    VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.

 6
 7                              FOR THE COURT:
 8                              Catherine O’Hagan Wolfe, Clerk
 9
10




                                  5